DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Shiozawa et al. US2009/0232626 A1 (hereinafter referred to as Shiozawa).

Regarding claim 1, Shiozawa teaches a semiconductor module inspection device (fig. 1, component test apparatus, par. [0042]) comprising: a receiver (fig. 1, loading tray ST, par. [0045], [0057]) configured to store a plurality of semiconductor modules (fig. 4, electronic component T, par. [0044]); a loader (fig. 1, 3, transport hand 50 with component holding portions 70, par. [0049], [0052]) configured to receive a semiconductor module (T), from among the plurality of semiconductor modules, from the receiver (ST); a testing unit (fig. 4, test device 81, par. [0044]) configured to receive the semiconductor module from the loader (50), and perform a test process on the semiconductor module; an unloader (fig. 1, component unloading device 30, par. [0042]) configured to receive the semiconductor module from the testing unit (81), and provide the semiconductor module from the testing unit to the receiver (fig. 1, unloading tray ET, par. [0052]); and a plurality of robots (fig. 4, loading motor driver 82-87C, motor M2-M5C, par. [0056]-[0063]) for transporting the semiconductor module (T), wherein the plurality of robots comprises: a first robot (fig. 4, loading motor driver 82, loading motor M2, par. [0057]) configured to transport the semiconductor module from the receiver (loading tray ST) to the loader (50), a second robot (fig. 4, motor driver 84-87, loading motor M4-M5C, par. [0057]-[0063]) configured to transport the semiconductor module from the loader to the testing unit (fig. 4, 81, par. [0052]), a third robot (fig. 4, loading motor driver 85A-85C, 87A-87C, vertical motor M5A-M5C, par. [0060]-[0063]) configured to transport the semiconductor module from the testing unit to the unloader (30), and a fourth robot (fig. 4, first and second horizontal motor driver 84, 86, horizontal motor M4, par. [0058], [0063]) configured to transport the semiconductor module from the unloader (30) to the receiver ([0097]-[0098]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozawa as applied to claim 1 above, and further in view of Guen et al. KR100674417B1 (hereinafter referred to as Guen)

Regarding claim 2, Shiozawa teaches the semiconductor module inspection device according to claim 1, Shiozawa does not teach wherein the testing unit comprises: a first chamber configured to maintain an internal temperature thereof at a predetermined temperature; and a second chamber in which an electrical test process for the semiconductor module is performed at the predetermined temperature.  
Guen teaches wherein the testing unit (fig. 1, handler, pg. 5) comprises: a first chamber (fig. 1, preheating chamber 7a, pg. 6) configured to maintain an internal temperature thereof at a predetermined temperature (fig. 1, predetermined temperature, pg. 6); and a second chamber (fig. 1, test chamber (7b), pg. 6) in which an electrical test process for the semiconductor module (fig. 1, semiconductor device, pg. 6)  is performed at the predetermined temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide test chamber unit for testing a semiconductor device, as taught in Guen in modifying the apparatus of Shiozawa. The motivation would be simplify a test process, eliminate a test delay time, and shorten a total test time by performing the test process without performing a sorting process.

Regarding claim 3, Shiozawa teaches the semiconductor module inspection device according to claim 2, Guen further teaches wherein the second robot (fig. 1, front transfer device 7d, pg. 6) is configured to receive the semiconductor module (fig. 1, semiconductor device, pg. 6) from the loader (fig. 1, exchange part 5, pg. 6) and directly place the semiconductor module into the first chamber (fig. 1, preheating chamber 7a, pg. 6).  
The references are combined for the same reason already applied in the rejection of claim 2.

Regarding claim 4, Shiozawa teaches the semiconductor module inspection device according to claim 2, Guen further teaches comprising a first tray (fig. 1, test tray (T), pg. 6) configured to move the semiconductor module (fig. 1, semiconductor device, pg. 6) between the first chamber (fig. 1, preheating chamber 7a, pg. 6) and the second chamber (fig. 1, test chamber 7b, pg. 6).  
The references are combined for the same reason already applied in the rejection of claim 2.

Regarding claim 5, Shiozawa teaches the semiconductor module inspection device according to claim 4, Guen further teaches comprising, wherein the first tray is configured to pass through the first door while moving between the first chamber and the second chamber (“…successively transferring test tray (T) in which the semiconductor device is mounted onto between each chamber after it forms the environment of the high temperature or the low temperature within closed chambers divide d to the preheat chamber (7a), the test chamber (7b) and multiple of the umbilical fissure chamber (7c) is located”, pg. 6).  
In re Karlson, 136 USPQ 184 (CCPA 1963).

Regarding claim 6, Shiozawa teaches the semiconductor module inspection device according to claim 4, Guen further teaches wherein the second chamber (fig. 1, test chamber 7b, pg. 6) comprises a tester (fig. 1, test head (41), pg. 10) configured to send and receive electrical signals to and from the semiconductor module (fig. 1, semiconductor device, pg. 10).  

Regarding claim 8, Shiozawa teaches the semiconductor module inspection device according to claim 2, Guen further teaches wherein the testing unit (fig. 1, handler, pg. 5) further comprises a third chamber (fig. 1, umbilical fissure chamber 7c, pg. 6) configured to maintain an internal temperature thereof between the predetermined temperature and a normal temperature  (“…test tray (T) is returned to the umbilical fissure chamber (7c) and each semiconductor devices return to the normal temperature state”, pg. 7), and wherein the semiconductor module inspection device (fig. 1, handler, pg. 5) further comprises a second tray (fig. 1, multiple test tray (T), pg. 9) configured to move between the second chamber (fig. 1, test chamber 7b, pg. 6)  and the third chamber (7c).  

Regarding claim 9, Shiozawa teaches the semiconductor module inspection device according to claim 8, Guen further teaches comprising a second door configured to selectively connect the second chamber and the third chamber, wherein the second tray is configured to pass through the second door while moving between the second chamber and the third chamber (“…successively transferring test tray (T) in which the semiconductor device is mounted onto between each chamber after it forms the environment of the high temperature or the low temperature within closed chambers divide d to the preheat chamber (7a), the test chamber (7b) and multiple of the umbilical fissure chamber (7c) is located”, pg. 6).  
Shiozawa and Guen discloses the claimed invention except for a second door configured to selectively connect the second chamber and the third chamber. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second door configured to selectively connect the second chamber and the third chamber, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184 (CCPA 1963).

Regarding claim 10, Shiozawa teaches the semiconductor module inspection device according to claim 8, Guen further teaches wherein the first chamber, the second see fig. 1).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozawa in view of Guen as applied to claim 1 above, and further in view of Nemoto et al. US 6,433,294 B1 (hereinafter referred to as Nemoto).

Regarding claim 11, Shiozawa teaches the semiconductor module inspection device according to claim 1, Shiozawa does not teach wherein the receiver comprises a first stacker, a second stacker, a third stacker and a fourth stacker, wherein the loader is configured to receive the semiconductor module from the first stacker, wherein the unloader is configured to place the semiconductor module on the third stacker based on the semiconductor module passing a predetermined test according to the test process, wherein the unloader is configured to place the semiconductor module on the fourth stacker based on the semiconductor module determined to be defective in accordance with the predetermined test, and wherein the loader is configured to receive another semiconductor module from among the plurality of semiconductor modules from the second stacker after the test process for the semiconductor module stacked in the first stacker is completed.
Guen further teaches wherein the receiver comprises a first stacker, a second stacker (see fig. 1, stacker 1, pg. 5 comprises of two stacked column, pg. 6), a third stacker and a fourth stacker (see fig. 1, stacker 2, pg. 5 comprises of three stacked column, pg. 6), wherein the loader (fig. 2, 3, test tray unloading unit 20, pg. 9, pg. 9) fig. 1, semiconductor device, pg. 6) from the first stacker (1), wherein the unloader (fig. 2, 3, test tray unloading unit 20, pg. 9)  is configured to place the semiconductor module on the third stacker (see fig. 1, stacker 2, pg. 5 comprises of three stacked column, pg. 6) based on the semiconductor module passing a predetermined test according to the test process (pg. 8).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide test chamber unit for testing a semiconductor device, as taught in Guen in modifying the apparatus of Shiozawa. The motivation would be simplify a test process, eliminate a test delay time, and shorten a total test time by performing the test process without performing a sorting process.
Shiozawa and Guen do not teach wherein the unloader is configured to place the semiconductor module on the fourth stacker based on the semiconductor module determined to be defective in accordance with the predetermined test, and wherein the loader is configured to receive another semiconductor module from among the plurality of semiconductor modules from the second stacker after the test process for the semiconductor module stacked in the first stacker is completed.  
Kong teaches wherein the unloader (fig. 5, unloader section 400, col. 2, ln. 59) is configured to place the semiconductor module (fig. 5, IC, col. 2, ln. 59) on the fourth stacker based on the semiconductor module determined to be defective in accordance with the predetermined test (Each IC testing apparatus sorts out the tested ICs into only two categories of the conformable or pass ICs and the unconformable or failure ICs, and the dedicated classifying machine executes the sub-classifying operation of the tested ICs on the basis of the storage information stored in the storage information memory means, col. 11, ln. 4-8), and wherein the loader (400) is configured to receive another semiconductor module from among the plurality of semiconductor modules from the second stacker after the test process for the semiconductor module stacked in the first stacker is completed (the lower side shelves in order from the lowermost shelf such that the first general-purpose tray KST loaded with the failure ICs is received in the lowermost shelf, the second general-purpose tray KST loaded with the failure ICs is received in the second lowermost shelf, and so on. On the other hand, the general-purpose trays KST each-having the pass ICs loaded thereon are received, for instance, in the upper side shelves in order from the uppermost shelf such that the first general-purpose tray KST loaded with the pass ICs is received in the uppermost shelf, the second general-purpose tray KST loaded with the pass ICs is received in the second uppermost shelf, col.  16, ln. 40-48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an IC testing system which can carry out at high speed the transfer operation of the tested ICs from a test tray to a general-purpose tray in the unloader section, as taught in Nemoto in modifying the apparatus of Shiozawa and Guen. The motivation would be plural test runs to be performed on a large number of ICs can be all executed within a time interval as short as possible and the sorting operation of the tested ICs based on the test results thereof can also be performed in a short time.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozawa as applied to claim 1 above, and further in view of Jang et al. US 2019/0335586 A1 (hereinafter referred to as Jang).

Regarding claim 12, Shiozawa teaches the semiconductor module inspection device according to claim 1, Shiozawa does not teach wherein the semiconductor module comprises: a module substrate; a plurality of semiconductor packages mounted on one surface of the module substrate; and a plurality of tabs disposed adjacent to one side of the module substrate, the plurality of tabs being configured to function as input/output terminals for electrical signals.  
Jang teaches wherein the semiconductor module (fig. 1, elm. 1, par. [0027]) comprises: a module substrate (fig. 1, elm. 100, par. [0027]); a plurality of semiconductor packages (fig. 1, elm. 1, par. [0027]) mounted on one surface of the module substrate (fig. 1, upper packages 400, par. [0037]); and a plurality of tabs  (fig. 1, upper tabs , par. [0027]) disposed adjacent to one side of the module substrate, the plurality of tabs being configured to function as input/output terminals for electrical signals (fig. 1, first and second upper tabs 210 and 220 may function as input/output terminals of data signals, par. [0030]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a semiconductor module includes a module substrate having a first side extending in a first direction, a plurality of upper packages disposed on a top surface of the module substrate and arranged in rows extending in the first direction, as taught in Jang in modifying the apparatus of .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. KR101333435B1 (hereinafter referred to as Kong) as applied to claim 1 above, and further in view of Nemoto et al. US 6433294 B1 (hereinafter referred to as Nemoto).

Regarding claim 13, Kong teaches a semiconductor module inspection device (fig. 1, substrate inspection apparatus 10, par. [0024]) comprising: a first stacker (fig. 1, elm. 300, par. [0027]) configured to receive a semiconductor module (fig. 4, semiconductor modules 20, par. [0025]) and stack the semiconductor module on other semiconductor modules (plurality of substrates 20 may be supplied to the loader 300 while being accommodated in the magazine 40, par. [0028]); 20a loader (fig. 1, supply conveyor line 252, par. [0030]) configured to receive the semiconductor module (20) from the first stacker (300).
 Kong does not teach a first chamber configured to maintain an internal temperature thereof at a predetermined temperature; a second chamber configured to perform an electrical test process on the semiconductor module at the predetermined temperature; and a robot configured to move the semiconductor module from the loader to the first chamber, wherein the predetermined temperature is between 70°C and 130°C or between -60°C and -20°C.  
fig. 5, constant temperature or thermostatic chamber 101, col. 3, ln. 1-2) configured to maintain an internal temperature thereof at a predetermined temperature (imposing an intended high or low temperature stress col. 3, ln. 3-4); a second chamber  (fig. 5, test or testing chamber 102, col. 3, ln. 4-5) configured to perform an electrical test process on the semiconductor module at the predetermined temperature (“…effecting an electrical test on the ICs subjected to the temperature stress…”, col. 3, ln. 5-7); and a robot (fig. 5,  X and Y direction transfer means 304, col. 4, ln. 37-38) configured to move the semiconductor module from the loader to the first chamber, wherein the predetermined temperature is between 70°C and 130°C (-30° C. (a cryogenic stress) , col. 3, ln. 38-40) or between -60°C and -20°C.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an IC testing system which can carry out at high speed the transfer operation of the tested ICs from a test tray to a general-purpose tray in the unloader section, as taught in Nemoto in modifying the apparatus of Kong. The motivation would be plural test runs to be performed on a large number of ICs can be all executed within a time interval as short as possible and the sorting operation of the tested ICs based on the test results thereof can also be performed in a short time.

Regarding claim 19, Kong and Nemoto teaches the semiconductor module inspection device according to claim 13, Nemoto teaches wherein the robot (fig. 5,  X and Y direction transfer means 304, col. 4, ln. 37-38) has a gantry structure (fig. 5, elm. 204, col. 8, ln. 6) and is configured to move with respect to the first chamber (fig. 5, elm. 101, col. 7, ln. 1-2) between the loader (fig. 5, elm. 205, col. 7, ln. 64) and the first chamber.  
The references are combined for the same reason already applied in the rejection of claim 13.

Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 20, the prior art of record does not teach alone or in combination a semiconductor module inspection device comprising: a first stacker configured to receive a semiconductor module therein; a loader configured to receive the semiconductor module from the first stacker; a first chamber configured to receive the semiconductor module from the loader, the first chamber being configured to maintain an internal temperature thereof at a predetermined temperature; a second chamber comprising a tester configured to send and receive electrical signals to and from the semiconductor module, the second chamber being configured to perform a test process on the semiconductor module at the predetermined temperature; a third chamber configured to maintain a temperature between the predetermined temperature and a normal temperature; a first tray configured to move between the first chamber and the second chamber; 22a second tray configured to move between the second chamber and the third chamber; an unloader configured to receive the semiconductor module from the third 
Claims 7 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

  Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858